
	
		II
		Calendar No. 655
		110th CONGRESS
		2d Session
		S. 1941
		[Report No. 110–303]
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mrs. Lincoln (for
			 herself and Mr. Pryor) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of the Interior to
		  study the suitability and feasibility of designating the Wolf House, located in
		  Norfolk, Arkansas, as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wolf House Study Act of
			 2007.
		2.FindingCongress finds that the Wolf House, located
			 in Norfolk, Arkansas, is the oldest 2-story log structure and the oldest
			 territorial courthouse west of the Mississippi River.
		3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
			(2)Wolf
			 HouseThe term Wolf
			 House means the structure known by that name located on Highway 5 in
			 Norfolk, Arkansas.
			4.Wolf House
			 study
			(a)In
			 generalThe Secretary, in
			 consultation with the State of Arkansas, shall—
				(1)carry out a study on the suitability and
			 feasibility of designating the Wolf House as a unit of the National Park
			 System; and
				(2)consider management alternatives for the
			 Wolf House.
				(b)Applicable
			 lawExcept as provided by
			 subsection (c), section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)) shall apply
			 to the conduct and completion of the study required by subsection (a).
			(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the results of the
			 study.
			
	
		1.Short titleThis Act may be cited as the
			 Wolf House Study Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Wolf
			 houseThe term Wolf House means the structure known
			 by that name located on Highway 5 in Norfork, Arkansas.
			3.Wolf house
			 study
			(a)In
			 generalIn accordance with subsection (b), the Secretary shall
			 complete a special resource study of the Wolf House to determine—
				(1)the suitability and
			 feasibility of designating the Wolf House as a unit of the National Park
			 System; and
				(2)the methods and means for
			 the protection and interpretation of the Wolf House by—
					(A)the National Park
			 Service;
					(B)other entities of the
			 Federal Government;
					(C)State and local
			 government entities; and
					(D)private and nonprofit
			 organizations.
					(b)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report containing—
				(1)the results of the study;
			 and
				(2)any recommendations of
			 the Secretary.
				Amend the title so as to read:
	 A bill to authorize the Secretary of the Interior to study the
	 suitability and feasibility of designating the Wolf House, located in Norfork,
	 Arkansas, as a unit of the National Park System, and for other
	 purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
